DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11, 12, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Flesher et al. (US 4,726,572) in view of Travis (US 2,052,325).
In Re claim 1, Flesher et al. disclose an open coil spring assembly (fig. 10), comprising:  a plurality of rows of open coil springs (see figs. 1 and 4-7) which include an upper end convolution (11b, fig. 2) and a lower end convolution (11c); and at least three flattened portions (see 12, 13, 14) disposed in the upper end convolution; and a helical wire (17, 28) connecting the adjacent open col springs.  Flesher et al. fail to disclose a clip connecting the coil springs.
Travis teach a providing a similar open coil spring assembly (fig. 1) with clips (6) connecting adjacent coil springs and helical wires (15).  It would have been obvious to 
In Re claim 5, see helical wire (17, 28) of Flesher et al., and helical wire (15) of Travis.
In Re claim 11, see clips (6) in figs. 1-4 of Travis.
In Re claim 12, see figs. 1 and 4-7 of Flesher et al..
In Re claim 33, see fig. 2 of Flesher et al..
In Re claim 34, see upper generally polygonal convolution in fig. 2 of Flesher et al..

Claims 25-27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Flesher et al. (US 4,726,572) in view of Travis (US 2,052,325) as applied to claim 1 above, and further in view of DeMoss et al. (US 8,720,872).
In Re claims 25-27 and 32, Flesher et al., as modified, teach the claimed coil spring, except failing to teach that the coil spring has multiple pitches.
DeMoss et al. teach providing a coil spring (10) with multiple different pitches (A-F, see fig. 7) such that the compression of the coil, and thus the firmness of the coil, can be adjusted, which alters the spring rate of the coil under different types of loads.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil spring of Flesher et al. to include multiple different pitches, as taught by DeMoss et al., so as to enable to coil spring to alter the firmness and spring rate under differing loads.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657